DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-11 are pending in the current application.
Claims 2, 4, 6, and 8 are amended in the current application.
Claim 11 is newly added in the current application.

Response to Arguments
Applicant's remarks and amendments filed September 1, 2022 have been fully considered.
Applicant requests withdrawal of the objections over the drawings set forth in the previous office action.
The objections over the drawings set forth in the previous office action are withdrawn due to the amendments to the specification.
Applicant requests withdrawal of the claim objection set forth in the previous office action.
The claim objection set forth in the previous office action is withdrawn due to the present claim amendments.
Applicant request withdrawal of the rejections under 35 USC 112(b) set forth in the previous office action.
The rejections under 35 USC 112(b) set forth in the previous office action are withdrawn due to the present claim amendments.
Applicant requests to defer responding to the non-statutory obviousness-type double patenting rejections until all rejections under 35 USC 103 are resolved.
Examiner acknowledges.  The non-statutory obviousness-type double patenting rejections are maintained, and have been updated to reflect the present claim amendments.
Applicant argues that Slikkerveer and Gao fail to disclose two separate neutral planes being formed in the display layers 2, 12; only teach shifting of a single neutral plane for parts of the display by the addition of films 1, 11 and not by an adhesive layer; and fail to disclose the flexible display panel when bent partially decouples a first neutral plane in the flexible display panel and a second neutral plane in the flexible outer member.
This is not persuasive for the following reasons.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Slikkerveer is not solely relied upon to satisfy all the features of the presently claimed invention.  Slikkerveer is combined with the teachings of Gao’025, Miyazaki, Gao’030, Kishioka, and Mizutani to establish a prima facie case of obviousness over the presently claimed invention.  
Slikkerveer teaches and suggests that it is well known and well within the abilities of those skilled in the art to arrange members on inner and/or outer sides of a display to cover an entire surface of a display layer, to provide mechanical support, to customize mechanical behavior, and to shift a neutral line (neutral plane) into the additional film (Slikkerveer, [0012]).  Slikkerveer teaches the additional film and the display layer are adhered to each other with an adhesive layer (adhesive member), and teaches the thicknesses and Young's (elastic) moduli of each layer affect the spring-back, stiffness, and shifting of the neutral line (Slikkerveer, [0022]).  Additionally, Gao’025 teaches a flexible display device comprising electrical optical display elements, display support, and other layers designed to minimize and/or eliminate mechanical strain by specifically positioning neutral axes within the display device (Gao’025, [0001], [0012]-[0013], [0038]).  Gao’025 teaches that it is well known and well within the abilities of those skilled in the art to model, calculate, customize, and determine position of neutral axes (i.e. neutral planes) and mechanical strain in a flexible display based on thicknesses of layers and Young’s moduli of layers by utilization of well-established mathematical equations (Gao’025, [0001], [0012]-[0013], [0035]-[0038], equations (1)-(4)).  As set forth below, it would have been obvious to one of ordinary skill in the art to have utilized Gai’025’s known methods and techniques to have effectively predicted and optimized the position of the neutral axes in each layer (neutral planes in each layer) by controlling the thicknesses and Young’s (elastic) moduli of each layer of Slikkerveer's flexible display panel to yield a flexible display device that has minimized/optimized mechanical strain and provides a means to protect conductive/electrical and other strain sensitive display components from fracturing (Gao’025, [0011]-[0013], [0026], [0043], see MPEP 2144.05, II, MPEP 2143). 
Furthermore, it is noted that the present claims recite neutral planes relative to individual member components, whereas the neutral axes (neutral planes) disclosed by the prior pertain to a neutral plane of the overall display device that was measured, calculated, controlled, and optimized by determining neutral planes (strain characteristics) for each individual layer component via Gao’025’s equations (1)-(4) (Gao’025, [0035]-[0038], equations (1)-(4)).  Therefore, one of ordinary skill in the art would have readily understood that each individual layer component is necessarily capable of exhibiting a controllable and customizable neutral plane, where the summation of all such individual components resolve together via Gao’025’s equations (1)-(4) to yield an overall neutral plane of a display device that can be balanced and optimized as desired based (see MPEP 2143, see MPEP 2144.05, II).  
Lastly, modified Slikkerveer’s display device when bent (applied with a bending stress) would necessarily behave in a manner to minimize/optimize mechanical strain and provide a means to protect conductive/electrical and other strain sensitive display components from fracturing (Gao’025, [0011]-[0013], [0026], [0043]).  One of ordinary skill in the art would readily understand that such behavior would result in “partial decoupling” of non-conductive/non-electrical/non-strain-sensitive display components (such as adhesive members) to alleviate tension and compression forces thereby preventing fracturing of conductive/electrical/strain-sensitive display components with a predictable and reasonable expectation of success based upon the guidance, equations, and principles set forth in the prior art of record (see MPEP 2143).

Claim Interpretations
Claim 3 recites the term “substantially.” The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention.  It is a broad term.  In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).  See MPEP 2173.05(b), III, D.  The specification as originally filed remains silent regarding a definition for the term “substantially.”  For the purpose of examination limitations preceded by the term “substantially” are interpreted as including reasonable deviation/error associated with measurement as would be determined by one of ordinary skill in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites the limitation “foldable display,” where the term “foldable” is not recited within the specification as originally filed.  From the state of the prior art (Slikkerveer, [0003]-[0004]) it is clear the degree of flexibility and bendability that a display can exhibit is limited by the materials and manufacturing process, therefore, the terms “foldable display” and “flexible display” are not completely interchangeable without additional discussion or supporting evidence.  In the present case, no additional discussion or supporting evidence is provided in the specification as originally filed, and the term “foldable” is not explicitly recited within the specification.  It is unclear from the record why the term “flexible” (that is well supported within the specification as originally filed) was not utilized for claim 11, and was instead replaced with the new unsupported term “foldable.”  Although the specification recites the term “unfolded” at [0017] and [0032], this recitation is insufficient to provide support that the displays of the present invention are necessarily capable of being folded.  For the purposes of examination the term “foldable display” is considered to be new matter, and is therefore rejected under 35 USC 112(a) as failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the relative term “about” that renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In determining the range encompassed by the term “about,” one must consider the context of the term as it is used in the specification and claims of the application.  Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007).  See MPEP 2173.05(b), III, A.  When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree.  Some objective standard must be provided in order to allow the public to determine the scope of the claim.  A claim that requires the exercise of subjective judgement without restriction may render the claim indefinite.  In re Musgrave, 431 F.2d 882, 893 (CCPA 1970).  Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.  Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005).  See MPEP 2173.05(b), IV, A.  The present specification does not supply any definition or standard for measuring/determining the scope of the relative term “about.”  For the purposes of examination, when the relative term “about” precedes a numerical range/value, the range/value is considered to be ±20% of the range/value.  For example, the claim 11 range of about 20 micrometers to about 100 micrometers is interpreted as being (20*0.8)= 16 micrometers to (100*1.2)= 120 micrometers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of US 10698240 B2.
Regarding Claim 1, US 10698240 B2 claims a flexible display device comprising a flexible display panel, a flexible outer member disposed on the flexible display panel, and an adhesive member disposed between the flexible display panel and the flexible outer member; where when the flexible display panel is bent, stress is applied to the adhesive member so as to at least partially decouple a first neutral plane formed in the flexible display panel and a second neutral plane separate from the first neutral plane formed in the flexible outer member (US 10698240 B2, Claims 1, 4).
Regarding Claim 2, US 10698240 B2 claims an elastic modulus of the adhesive member is from 0.01 MPa to 1 MPa, an elastic modulus of the flexible display panel is from 1 GPa to 10 GPa (1,000 MPa to 10,000 MPa), and an elastic modulus of the flexible outer member is from 2 GPa to 7 GPa (2,000 MPa to 7,000 MPa) (US 10698240 B2, Claims 1, 4).  US 10698240 B2’s modulus ranges all fall within the claimed ratio range, and therefore, satisfy the claimed range (see MPEP 2131.03).
Regarding Claim 3, US 10698240 B2 claims when the flexible display panel is bent, stress is applied to the adhesive member so as to at least partially decouple a first neutral plane formed in the flexible display panel and a second neutral plane separate from the first neutral plane formed in the flexible outer member (US 10698240 B2, Claims 1, 4).  The definition of “a neutral plane” is a plane in which a compressive force/stress is equal to a tensile force/stress (US 10698240 B2, Col 1 Lines 44-52; specification as originally filed, [0010]).
 Regarding Claim 4, US 10698240 B2 claims the flexible outer member comprises a protective member disposed on a non-display surface (US 10698240 B2, Claim 2).
Regarding Claims 5 and 6, US 10698240 B2 claims the adhesive member has an elastic modulus from 0.01 MPa to 1 MPa (US 10698240 B2, Claim 1, 4).  US 10698240 B2 does not claim a specific temperature range, but does disclose the elastic modulus properties are set to be within a temperature range of -45oC to 90oC (US 10698240 B2, Col 7 Lines 11-14).  Therefore, it would have been obvious to one of ordinary skill in the art that US 10698240 B2’s claimed elastic modulus would be set based upon the only temperature range disclosed within US 10698240 B2’s disclosure with a predictable and reasonable expectation of success (see MPEP 2143).  US 10698240 B2’s elastic modulus ranges are identical to the claimed ranges, and therefore, satisfy the claimed ranges (see MPEP 2131.03).
Regarding Claim 7, US 10698240 B2 claims the adhesive member comprises a pressure sensitive adhesive sheet that comprises a polymer, a cross-linking agent, and a resin; where the polymer can be a silicon-based polymer (US 10698240 B2, Claim 4).  
Regarding Claim 8, US 10698240 B2 the flexible display panel has an elastic modulus from 1 GPa to 10 GPa (1,000 MPa to 10,000 MPa) (US 10698240 B2, Claims 1, 4).  US 10698240 B2’s elastic modulus range is identical to the claimed range, and therefore, satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 9, US 10698240 B2 claims the flexible outer member has an elastic modulus of 2 GPa to 7 GPa (US 10698240 B2, Claims 1, 4).  US 10698240 B2’s elastic modulus range is identical to the claimed range, and therefore, satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 10, US 10698240 B2 claims the flexible display device is configured to bend (US 10698240 B2, Claims 3, 5).
Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4 of US 10698240 B2 in view of Mizutani et al. (US 2015/0346408 A1).
Regarding Claim 11, US 10698240 B2 claims a flexible display device comprising a flexible display panel, a flexible outer member disposed on the flexible display panel, and an adhesive member disposed between the flexible display panel and the flexible outer member; where when the flexible display panel is bent, stress is applied to the adhesive member so as to at least partially decouple a first neutral plane formed in the flexible display panel and a second neutral plane separate from the first neutral plane formed in the flexible outer member (US 10698240 B2, Claims 1, 4).  US 10698240 B2 claims an elastic modulus of the adhesive member is from 0.01 MPa to 1 MPa, an elastic modulus of the flexible display panel is from 1 GPa to 10 GPa (1,000 MPa to 10,000 MPa), and an elastic modulus of the flexible outer member is from 2 GPa to 7 GPa (2,000 MPa to 7,000 MPa) (US 10698240 B2, Claims 1, 4).  US 10698240 B2’s modulus ranges all fall within the claimed ratio range, and therefore, satisfy the claimed range (see MPEP 2131.03).
US 10698240 B2 claims an adhesive member having an elastic modulus of 0.01 MPa to 1 MPa for use in flexible display devices, but remains silent regarding the thickness of the adhesive member being about 20 to about 100 micrometers.
Mizutani, however, teaches a pressure sensitive adhesive layer for adhering to display panels comprising a base polymer, a crosslinking agent, and a resin (a silane coupling agent or a tackifier), where the adhesive has a modulus in the range of 0.01 to 10 MPa at 25oC and 0.0001 to 0.1 MPa at 80oC (Mizutani, [0010]-[0015], [0028], [0047]-[0093]).  Miyazaki’s modulus ranges overlap with the claimed range, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Mizutani teaches the thickness of the pressure sensitive adhesive layer is preferably 30 µm or more to prevent ingress of bubbles at the time of bonding, and preferably 250 µm or less to achieve a lighter, thinner display device with good handling characteristics (Mizutani, [0050], [0052]).  Miyazaki’s thickness range overlaps with the claimed range of about 20 µm to about 100 µm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since US 10698240 B2 and Mizutani both disclose pressure sensitive adhesives for display devices and US 10698240 B2 discloses an adhesive member having elastic moduli of 0.01 to 10 MPa that is for use in flexible display devices, it would have been obvious to one of ordinary skill in the art to have utilized Miztunai's pressure sensitive adhesive composition in US 10698240 B2’s display device to yield an adhesive member that prevents contamination of other display components; suppresses generation and ingress of bubbles, defects and peeling; achieves a lighter and thinner structure; retains cohesive strength for required processability and handling; and exhibits secure initial adhesiveness as taught by Mizutani (Mizutani, [0020]-[0022], [0048]-[0059]).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of US 9864409 B2.
Regarding Claim 1, US 9864409 B2 claims a flexible display device comprising a flexible display panel, an outer member, and an adhesive (stress control) member disposed between the display panel and the outer member, where first and second neutral planes are formed in the display panel and the outer member when the flexible display is bent (US 9864409 B2, Claim 1).  The second neutral plane is at least controlled by Young’s moduli (elastic moduli) and member thicknesses (US 9864409 B2, Claim 1).  The stress control member and adhesive member exhibit shear strain characteristics, and therefore, both inherently possess elastic moduli that are co-currently present during the formation of the neutral planes when the flexible display is bent (US 9864409 B2, Claims 2, 3).  Therefore, the claimed invention of US 9864409 B2 renders obvious the invention of claim 1 of 16/888826.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Slikkerveer et al. (US 2006/0098153 A1) in view of Gao et al. (US 2006/0132025 A1).
Regarding Claim 1, Slikkerveer teaches a flexible display device comprising a display layer (i.e. flexible display panel) and an additional film that are adhered together in order to shift a neutral line (i.e. neutral plane) to protect sensitive parts in the display layer (Slikkerveer, [0001]-[0003], [0007]-[0009], [0013]-[0014]).  Slikkerveer further teaches the additional film (i.e. flexible outer member) is arranged on inner or outer sides of the display to cover the entire surface of the display layer, to provide mechanical support, to customize mechanical behavior, and to shift a neutral line (neutral plane) into the additional film (Slikkerveer, [0012]).  Slikkerveer further teaches the additional film and the display layer are adhered to each other with an adhesive layer (adhesive member), and also teaches that the thicknesses and Young's (elastic) moduli of each layer affect the spring-back, stiffness, and shifting of the neutral line (Slikkerveer, [0022]).  Slikkerveer teaches that the adhesive layer provides a means for the display device to be flexed into a curved state with the neutral line shifted to protect sensitive parts in the display layer (Slikkerveer, [0023]-[0026]).
Slikkerveer remains silent regarding how to specifically set elastic modulus of each layer of the flexible display to control the location of neutral planes.
Gao, however, teaches a flexible display device comprising electrical optical display elements, display support, and other layers that is designed to minimize and/or eliminate mechanical strain by specifically positioning a neutral axis (Gao, [0001], [0012]-[0013], [0038]).  Gao teaches that it is well known and well within the abilities of those skilled in the art to model, calculate, customize, and determine the position of neutral axes (i.e. neutral planes) and the mechanical strain in a flexible display based on the thicknesses of layers and the Young’s moduli of layers by utilization of well-established mathematical equations (Gao, [0001], [0012]-[0013], [0035]-[0038], equations (1)-(4)).
Since Slikkerveer and Gao both disclose flexible display devices comprising multiple layers, both identify that layer thicknesses and Young's moduli affect positioning of neutral axes, and Gao sets forth specific mathematical models for selecting, controlling, and predicting neutral axis and mechanical strain behavior, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized known methods and techniques as set forth by Gao to have effectively predicted and optimized the position of the neutral axes (neutral planes) by controlling the thicknesses and Young’s (elastic) moduli of Slikkerveer's flexible display panel, adhesive member, and flexible outer member to yield a flexible display device that has minimized mechanical strain as taught by Gao (Gao, [0012]-[0013], see MPEP 2144.05, II, MPEP 2143).
Regarding Claim 10, modified Slikkerveer teaches the flexible display device as discussed above that can be curved, can be bent, is flexible, and is bendable (Slikkerveer, [0001]-[0003], [0007]-[0009], [0013]-[0014]).  Modified Slikkerveer teaches that it is possible to produce display devices that may be rolled for storage, have a curvature radius of 10 cm or less, can be bent, and can be curled (Gao, [0011]-[0014], [0024], Fig 5).  Therefore, the flexible display design, production techniques, and structure of modified Slikkerveer are considered to yield display devices that are capable of being folded and configured to bend with a predictable and reasonable expectation of success (see MPEP 2143).
Claims 2-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Slikkerveer et al. (US 2006/0098153 A1) in view of Gao et al. (US 2006/0132025 A1) as applied to claim 1 above, and further in view of Miyazaki et al. (US 2010/0066970 A1) and in view of Gao et al. (US 2006/0132030 A1, herein referred to as Gao’030).
Regarding Claims 2, 3, 5, 6, 8, and 9, modified Slikkerveer teaches the flexible display device where layers can be arranged and adhered on the display device in order to shift the neutral axes of the display; teaches the display may have various configurations; and teaches the thickness and the Young’s (elastic) modulus of each layer are controlled to minimize strain and shift neutral axes as discussed above for claim 1.  Modified Slikkerveer teaches that the neutral axes (neutral planes) have compressive stress applied that is equal to tensile stress applied (i.e. no stresses occur) as required by claim 3 (Slikkerveer, [0013], [0024], [0034], Gao, [0035]-[0037]).
Modified Slikkerveer remains silent regarding the adhesive member having elastic modulus from about 0.01 MPa to about 1 MPa (as required by claim 5) at a temperature range of -45oC to 90oC (as required by claim 6).
Miyazaki, however, teaches a flexible display device comprising an adhesive layer having an elastic modulus in the range of 1.0x103 to 2.14x104 Pa (0.001 to 0.0214 MPa) at 80oC (Miyazaki, [0001], [0014]-[0015], [0030]-[0031], [0040]-[0050]).  Miyazaki’s adhesive layer elastic modulus range overlaps with the claimed range, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since modified Slikkerveer and Miyazaki both disclose flexible display devices comprising an adhesive layer for adhering display layers together and modified Slikkerveer selecting and controlling layer thicknesses and moduli to minimize mechanical strain, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected Miyazaki's adhesive layer as the adhesive member in modified Slikkerveer’s flexible display to yield a device that allows thermal stress and thermal expansion coefficients to be reduced to zero as taught by Miyazaki (Miyazaki, [0030]-[0031], [0044]-[0047]).
Modified Slikkerveer discloses an example flexible outer member that has elastic modulus of 2.0 GPa (Slikkerveer, [0029]), but remains silent regarding an elastic modulus range of the flexible display panel being from about 1 GPa to about 10 GPa (as required by claim 8) and an elastic modulus range of the flexible outer member being from about 2 GPa to about 7 GPa (as required by claim 9).
Gao’030, however, teaches a multilayered flexible display device comprising a substrate (i.e. flexible outer member) having Young’s (elastic) modulus of 4 GPa and a display module (i.e. flexible display panel) having Young’s (elastic) modulus of 4 GPa (Gao’030, [0016], [0026]-[0044]).  The moduli values of 4 GPa for each layer fall within the claimed ranges, and therefore, satisfy the claimed ranges (see MPEP 2131.03, I).  Gao’030 teaches that the stress in each layer is uniquely determined from properties (such as modulus) and dimensions (such as thickness) of each layer, where the stress can be optimized and reduced in the critical layers of the display (Gao’030, [0027]-[0043]).
Since modified Slikkerveer and Gao’030 both disclose flexible display devices and both teach that it is known to determine and reduce display stresses by optimizing the moduli and thickness of the flexible display layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Gao’030’s flexible display panel having Young’s (elastic) modulus of 4 GPa and flexible outer member having Young’s (elastic) modulus of 4 GPa in modified Slikkerveer’s flexible display to yield a device that has optimized and reduced stress in the layers deemed most critical as taught by Gao’030 (Gao’030, [0016], [0027], [0043]-[0045]).
Modified Slikkerveer has an adhesive member with elastic modulus in the range of 1.0x103 to 2.14x104 Pa (0.001 to 0.0214 MPa), a flexible display panel with elastic modulus of 4 GPa (4000 MPa), and a flexible outer member with elastic modulus of 4 GPa (4000 MPa) as discussed above.  These moduli values yield ratios as defined by claim 2 as follows: 0.01 MPa/ 4000 MPa = 0.0000025 = 1/400,000; also 0.02 MPa/ 4000 MPa = 0.000005 = 1/200,000; where these ratios fall within the claimed ratios of about 1/1,000,000 to about 1/1,000 and therefore, satisfy the claim 2 ratios (see MPEP 2131.03, I).
Regarding Claim 4, modified Slikkerveer further teaches the flexible outer member (substrate/superstrate, 110+150) can be used as a protective member formed on both surfaces of the display panel (Gao’030, [0044], [0048]-[0049], Figures 1 and 3, Slikkerveer, [0029]-[0030]).  Therefore, one of the substrate or superstrate is formed on a non-display surface and satisfies the limitations of claim 4.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Slikkerveer et al. (US 2006/0098153 A1), in view of by Gao et al. (US 2006/0132025 A1), in view of Miyazaki et al. (US 2010/0066970 A1), and in view of Gao et al. (US 2006/0132030 A1, herein referred to as Gao’030) as applied to claim 6 above, and in further view of Kishioka et al. (US 2009/0068459 A1).
Regarding Claim 7, modified Slikkerveer teaches the flexible display device as discussed above for claims 1, 2, 3, and 6.   Modified Slikkerveer further teaches the adhesive member can be made from an acrylic polymer and can be a pressure sensitive adhesive (Miyazaki, [0033], [0044], Slikkerveer, [0020]).
Modified Slikkerveer remains silent regarding the specific composition of the adhesive member.
Kishioka, however, teaches a pressure sensitive adhesive for display devices comprising an acryl-based polymer, a crosslinking agent, and an amine resin that has an elastic modulus of 0.01 MPa or more at 80oC (Kishioka, [0002], [0011]-[0016], [0029]-[0068]).
Since modified Slikkerveer and Kishioka both disclose acryl-based adhesives for display devices and modified Slikkerveer discloses adhesives having elastic moduli that can be greater than 0.01 MPa (such as from 0.01 MPa to 0.0214 MPa), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Kishioka's pressure sensitive adhesive composition in modified Slikkerveer’s display device to yield an adhesive member that has excellent coat-ability, adhesiveness, transparency, resistance to blistering/separation, anticorrosive property, and reliability taught by Kishioka (Kishioka, [0008]-[0011], [0014]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Slikkerveer et al. (US 2006/0098153 A1) in view of Gao et al. (US 2006/0132025 A1), in view of Gao et al. (US 2006/0132030 A1, herein referred to as Gao’030), in view of Miyazaki et al. (US 2010/0066970 A1), and in view of Mizutani et al. (US 2015/0346408 A1).
Regarding Claim 11, Slikkerveer teaches a flexible display device comprising a display layer (i.e. flexible display panel) and an additional film that are adhered together in order to shift a neutral line (i.e. neutral plane) to protect sensitive parts in the display layer (Slikkerveer, [0001]-[0003], [0007]-[0009], [0013]-[0014], [0021]-[0024], [0032]).  Slikkerveer further teaches the additional film (i.e. flexible outer member) is arranged on inner or outer sides of the display to cover the entire surface of the display layer, to provide mechanical support, to customize mechanical behavior, and to shift a neutral line (neutral plane) into the additional film (Slikkerveer, [0012]).  Slikkerveer further teaches the additional film and the display layer are adhered (bonded) to each other with an adhesive layer (adhesive member), and also teaches that the thicknesses and Young's (elastic) moduli of each layer affect the spring-back, stiffness, and shifting of the neutral line (Slikkerveer, [0020]-[0022]).  Slikkerveer teaches that the adhesive layer provides a means for the display device to be flexed into a curved state with the neutral line shifted to protect sensitive parts in the display layer (Slikkerveer, [0023]-[0026]).
Slikkerveer remains silent regarding how to specifically set elastic modulus of each layer of the flexible display to control the location of neutral planes.
Gao, however, teaches a flexible display device comprising electrical optical display elements, display support, and other layers that is designed to minimize and/or eliminate mechanical strain by specifically positioning a neutral axis (Gao, [0001], [0012]-[0013], [0038]).  Gao teaches that it is well known and well within the abilities of those skilled in the art to model, calculate, customize, and determine the position of neutral axes (i.e. neutral planes) and the mechanical strain in a flexible display based on the thicknesses of layers and the Young’s moduli of layers by utilization of well-established mathematical equations (Gao, [0001], [0012]-[0013], [0035]-[0038], equations (1)-(4)).  Gao teaches that it is possible to produce displays that may be rolled for storage, have a curvature radius of 10 cm or less, can be bent, and can be curled (Gao, [0011]-[0014], [0024], Fig 5); therefore, the teachings of Gao are design and production techniques of Gao are considered to yield display devices that are capable of being folded and configured to bend (as required by claim 25; see MPEP 2143).
Since Slikkerveer and Gao both disclose flexible display devices comprising multiple layers; both identify that layer thicknesses and Young's moduli affect positioning of neutral axes; and Gao sets forth specific mathematical models for selecting, controlling, and predicting neutral axis and mechanical strain behavior; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized known methods and techniques as set forth by Gao to have effectively predicted and optimized the position of neutral axes (neutral planes) by controlling the thicknesses and Young’s (elastic) moduli of Slikkerveer's flexible display panel, adhesive member, and flexible outer member to yield a flexible display device that has minimized mechanical strain, can achieve a curvature radius of 10 cm or less, can be bent, and can be curled as taught by Gao (Gao, [0011]-[0014], [0024], see MPEP 2144.05, II & MPEP 2143).
Modified Slikkerveer discloses an example flexible outer member that has elastic modulus of 2.0 GPa (Slikkerveer, [0029]), but remains silent regarding an elastic modulus range of the flexible display panel being from 1 GPa to 10 GPa and an elastic modulus range of the flexible outer member being from 2 GPa to 7 GPa.
Gao’030, however, teaches a multilayered flexible display device comprising a substrate (i.e. flexible outer member) having Young’s (elastic) modulus of 4 GPa and a display module (i.e. flexible display panel) having Young’s (elastic) modulus of 4 GPa (Gao’030, [0016], [0026]-[0044]).  The modulus values of 4 GPa for each layer fall within the claimed ranges, and therefore, completely satisfy the claimed ranges (see MPEP 2131.03, I).  Gao’030 further teaches that the stress in each layer is uniquely determined from properties (such as modulus) and dimensions (such as thickness) of each layer, where the stress can be optimized and reduced in the critical layers of the display (Gao’030, [0027]-[0043]).
Since modified Slikkerveer and Gao’030 both disclose flexible display devices and both teach that it is known to determine and reduce display stresses by optimizing the moduli and thickness of the flexible display layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Gao’030’s flexible display panel having Young’s (elastic) modulus of 4 GPa and flexible outer member having Young’s (elastic) modulus of 4 GPa in modified Slikkerveer’s flexible display to yield a device that has optimized and reduced stress in the layers deemed most critical as taught by Gao’030 (Gao’030, [0016], [0027], [0043]-[0045]).
Modified Slikkerveer remains silent regarding the adhesive member having elastic modulus from 0.01 MPa to 1 MPa.
Miyazaki, however, teaches a flexible display device comprising an adhesive layer having an elastic modulus in the range of 1.0x103 to 2.14x104 Pa (0.001 to 0.0214 MPa) at 80oC (Miyazaki, [0001], [0014]-[0015], [0030]-[0031], [0040]-[0050]).  Miyazaki’s adhesive layer elastic modulus range overlaps with the claimed range, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since modified Slikkerveer and Miyazaki both disclose flexible display devices comprising an adhesive layer for adhering display layers together and modified Slikkerveer teaches selecting and controlling layer thicknesses and moduli to minimize mechanical strain, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected Miyazaki's adhesive layer as the adhesive member in modified Slikkerveer’s flexible display to yield a device that allows thermal stress and thermal expansion coefficients to be reduced to zero as taught by Miyazaki (Miyazaki, [0030]-[0031], [0044]-[0047]).
Modified Slikkerveer discloses an adhesive member having an elastic modulus in the range of 1.0x103 to 2.14x104 Pa (0.001 to 0.0214 MPa) at 80oC that is suitable for use in flexible display devices and that can be formed of acrylic materials (Miyazaki, [0044]-[0045]), but remains silent regarding the thickness and specific composition of the adhesive member.
Mizutani, however, teaches a pressure sensitive adhesive layer for adhering to display panels comprising a base polymer, a crosslinking agent, and a resin (a silane coupling agent or a tackifier), where the adhesive has a modulus in the range of 0.01 to 10 MPa at 25oC and 0.0001 to 0.1 MPa at 80oC (Mizutani, [0010]-[0015], [0028], [0047]-[0093]).  Miyazaki’s modulus ranges overlap with the claimed range, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Mizutani teaches the thickness of the pressure sensitive adhesive layer is preferably 30 µm or more to prevent ingress of bubbles at the time of bonding, and preferably 250 µm or less to achieve a lighter, thinner display device with good handling characteristics (Mizutani, [0050], [0052]).  Miyazaki’s thickness range overlaps with the claimed range of about 20 µm to about 100 µm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Mizutani teaches the base polymer can be an acryl-based polymer (Mizutani, [0064]-[0065]).
Since modified Slikkerveer and Mizutani both disclose pressure sensitive adhesives for display devices, modified Slikkerveer discloses adhesives having elastic moduli that can be greater than 0.01 MPa (such as from 0.01 MPa to 0.0214 MPa) are suitable for use in flexible display devices, and modified Slikkerveer discloses an adhesive made of acrylic materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Miztunai's pressure sensitive adhesive composition in modified Slikkerveer’s display device to yield an adhesive member that prevents contamination of other display components; suppresses generation and ingress of bubbles, defects and peeling; achieves a lighter and thinner structure; retains cohesive strength for required processability and handling; and exhibits secure initial adhesiveness as taught by Mizutani (Mizutani, [0020]-[0022], [0048]-[0059]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on Mon thru Fri 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782